185 F.2d 238
F. H. HARBIN and B. E. Harbin, Appellants,v.Richard E. Butler, Appellee.
No. 11163.
United States Court of Appeals, Sixth Circuit.
Nov. 29, 1950.

S. F. Dye, Knoxville, Tenn., for appellants.
Green, Webb & McCampbell, Knoxville, Tenn., H. H. McCampbell, Jr., Knoxville, Tenn., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal has been duly heard and considered upon the record and upon the respective oral arguments and briefs of attorneys for the appellant and for the appellee;


2
And it appearing that the judgment for the plaintiff, now appellee, on the verdict of the jury awarding him $5,000 damages, is supported by substantial evidence and that no error appears in the rulings of the District Court upon the trial.


3
The judgment of the District Court is affirmed.